Fourth Court of Appeals
                                      San Antonio, Texas
                                            February 12, 2020

                                          No. 04-20-00075-CR

                                IN RE Fortino Anthony GUTIERREZ

                                    Original Mandamus Proceeding 1

                                                 ORDER

        On February 5, 2020, relator filed an application for leave to file a petition for writ
mandamus and a petition for writ of mandamus. We deny as moot relator’s request to file a petition
for writ of mandamus because leave is not required to file a petition in an intermediate appellate
court. See TEX. R. APP. P. 52.1; In re Medina, 04-19-00041-CR, 2019 WL 360534, at *1 (Tex.
App.—San Antonio Jan. 30, 2019, no pet.). After considering the petition and because relator is
represented by trial counsel, this court concludes relator is not entitled to the relief sought.
Accordingly, the petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).

        It is so ORDERED on February 12, 2020.


                                                                   _____________________________
                                                                   Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2020.

                                                                   _____________________________
                                                                   Michael A. Cruz, Clerk of Court




1
  This proceeding arises out of Cause Nos. 2018CR11220 & 2018CR11221, styled The State v. Fortino Antonio
Gutierrez, pending in the 399th Judicial District Court, Bexar County, Texas, the Honorable Andrew Carruthers
presiding.